DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 12-14, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kremicki et al. (U.S. 10,225,996 B1), hereinafter “Kremicki”; in view of Wade (U.S. 2016/0369483 A1); in further view of Collins (U.S. 6,444,129); in further view of Sannala (U.S. 2016/0286169 A1); and in further view of Buck et al. (U.S. 2008/0047881), hereinafter “Buck”.  

    PNG
    media_image1.png
    509
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    761
    media_image2.png
    Greyscale

Kremicki discloses an irrigation system comprising an irrigation pump 28 in fluid communication with a “water collection cistern” 12 which he defines as covering any above ground or below ground tank, pool, or other storage reservoir (col. 4, lines 2-12) through a first irrigation pipeline (the pipe extending between the pump 28 and the cistern 12).  The pump 28 is electrically connected to a power source through a switch arrangement (32, 38) to pump water 

Kremicki doesn’t specify that the irrigation pump is in fluid communication with a spa, but such is taught by Wade.  Wade teaches a pump 18 fluidly connected to a spa (Jacuzzis©)[0043] [as in claims 1 and 13].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the irrigation pump of Kremicki to be in fluid communication with a spa—as in Wade—since Wade teaches the benefit of a suitable wastewater source that can be used to supply water for a sprinkler system [0035, last sentence] in order to conserve water—the goal of Kremicki.  It also would have been obvious since Kremicki teaches a pool as an irrigation source (col. 4, lines 2-12) which is in the same family of water vessels as a spa.

    PNG
    media_image3.png
    386
    534
    media_image3.png
    Greyscale
Kremicki in view of Wade doesn’t specify a circuit for heating the water including a pump, a heater, and a product injector unit.  However, Collins teaches a spa including a recirculation circuit having therein a pump 14, a heater 11’ and also a product injector unit1 (chemical dispenser 13) [as in claims 1 and 13].  It is considered that it would have been obvious to one ordinarily skilled 

Kremicki teaches an irrigation controller including a wireless transceiver for receiving an irrigation schedule (see e.g. any of U.S. Patent Nos. 6,842,667 or 6,721,630 incorporated by reference into Kremicki) but doesn’t teach a smart phone or irrigation application for controlling the irrigation.  However, Sannala teach a smart phone and applications [0065, 0077, 0233] for controlling and monitoring various devices including irrigation 116 and a pool heater 116 [as in claims 1, 6, 8, 13, 18 and 20].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the controller of the modified Kremicki to include the ability to interface with a smart phone to be controlled/and monitored by applications thereon of Sannala, since Sannala teaches the benefit of a smart home.  

Buck teaches a water softener (adding a skin conditioning substance) for source water [0004] and also teaches a wireless communication link and audible alarm and sensing the level of potassium salt [as in claims 1, 9-10, 13, and 21-22].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the water softener and chemical level monitoring of Buck in the invention of the modified Kremicki since Buck teaches the benefit of preventing scale buildup in pipes [0004].  The skilled man would also realize the additional benefit of preventing scale buildup in the sprinkler heads of Kremicki—comprising the operation thereof.  Buck shows that monitoring the level of chemicals 


As for claim 3, Kremicki also teaches a controller circuit (24, 38) connected with the power source and having a timer arrangement (col. 4, lines 43+) and a manual switch (col. 2, lines 45+) for activating the irrigation pump.  
As for claim 12, the cistern of Kremicki also includes a water level sensor 26 (or plurality of water level sensors, col. 12, lines 17+) communicating with the controller (24, 38) to deactivate the pump is a lower level is sensed (figure 7).

As for claim 2, Kremicki also teaches a pressure sensor in the second irrigation line having the ability to sense a pressure drop and sending a signal.2

As expanded above, Kremicki also teaches the limitations of claims 14 and 24.

As expanded above, Kremicki already teaches a pressure sensor for determining pressure drop at a controller.  Upon modification with Sannala, the pressure drop would be monitored on a smart phone [as in claims 7 and 19].   



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kremicki, as modified in the rejection of claim 3 or claim 13 above and in further view of Grizzle et al. (U.S. 2010/0212764).  


    PNG
    media_image4.png
    258
    510
    media_image4.png
    Greyscale

Grizzle teaches a fertilizer injector unit for automatically dispensing fertilizer to an irrigation line.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the fertilizer dispenser of Grizzle in the second irrigation line of the modified Kremicki in order to effectively dispense fertilizer along with irrigation water as needed.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant’s argument (pages 12-14) that the combination of Kremicki and Wade fails to teach an irrigation pump in fluid communication with a spa, the spa having a water heating circuit and an automatic water fill valve is not convincing since Kremicki 
Applicant also argues (pages 14-15) that the skilled man would not combine the teachings of Buck with the modified Kremicki, since Buck teaches using a potassium salt and Kremicki teaches against salt since such would impair healthy plant growth.  This is not found to be convincing since Buck teaches his additive can be potassium chloride.  Though many substances are classified as a “salt”, not all are harmful to plant life.  For example, potassium chloride (also known as “muriate of potash”) is a fertilizer3 that would not be harmful in irrigation.  Undoubtedly, the salt Kremicki teaches against is sodium chloride salt. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “for injecting a skin conditioning substance” in claim 5 is considered to be an intended use for the injector that fails to further structurally define the apparatus thereof.  The dispenser of Collins would dispense whatever chemical is added thereto.
        2 The phrase “for activating a low-pressure/irrigation-leak alarm” is considered an intend use for the signal only that, as worded, fails to further structurally modify the controller.
        3 See U.S. Pat. No. 3,560,194, col. 2, lines 31-33.